Citation Nr: 0007762	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from various determinations of the Regional Office (RO).  The 
veteran's initial claim for service connection for hearing 
loss was denied by the RO in a May 1994 rating action.  He 
subsequently sought to reopen his claim for service 
connection for defective hearing, but it was initially 
concluded that the evidence submitted by the veteran was not 
new and material.  A supplemental statement of the case 
issued in February 1998 informed the veteran that the 
evidence of record was new and material, and his claim for 
service connection for bilateral hearing loss was reopened.  
Accordingly, this matter will be considered on a de novo 
basis.  By rating decision dated March 1998, the RO denied 
the veteran's claim for service connection for PTSD.  The 
Board notes that previous rating decisions had denied service 
connection for a psychiatric disability, but the March 1998 
determination was the initial decision concerning a claim for 
service connection for PTSD.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. With respect to the claim for service connection for PTSD, 
all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran did not engage in combat with the enemy.

3. The record does not contain credible supporting evidence 
that any of the claimed in-service stressors actually 
occurred.

4. The veteran's current diagnosis of PTSD is not 
attributable to military service or to any incident 
incurred therein.  

5. The veteran's hearing was normal on the separation 
examination in December 1945.

6. There is no competent medical evidence demonstrating that 
the veteran's bilateral hearing loss, which was first 
shown many years after service, is related to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The following laws and regulations apply to both issues in 
this case.

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.



I.  Service Connection for PTSD 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the evidence of record 
concerning the onset of PTSD is sufficient to conclude that 
the claim is well grounded.  No further development is 
necessary, therefore, in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

Most of the service medical records are unavailable.  Daily 
sick reports show that the veteran was seen in March 1944 and 
on February 9 of an unspecified year.  These records do not 
provide the reason the veteran was seen.  It was indicated in 
each instance that the veteran was returned to duty.  On the 
discharge examination in December 1945, the veteran did not 
mention any wounds or injuries.  No mouth or gum 
abnormalities were found and there was no mention of a neck 
wound or scar.  A psychiatric evaluation was normal.  

The veteran's discharge certificate discloses that his 
military occupational specialty was surveyor and that he 
served with the 1879th engineer's battalion.  He was awarded 
four Bronze Stars.

The veteran was admitted to a private hospital in April 1972 
for unrelated complaints.  It was noted that he had a history 
of being shot through the mouth, with the bullet being 
removed.  It was indicated that this occurred some time after 
service.

In a statement received in July 1978, a private physician 
reported that he had treated the veteran in early 1946 for 
gastritis of nervous origin.  

VA medical records reveal that the veteran was seen in 
September 1987 for complaints including loss of memory and 
depression.  

The veteran was admitted to a VA domiciliary in September 
1987.  The veteran reported that he had sustained a bullet 
wound to the left side of his neck in service.  Following a 
psychological evaluation, the diagnoses were alcohol 
dependence, rule out major depression and dementia, secondary 
to alcohol abuse.

A VA social work service report in October 1987 reveals that 
the veteran stated that he was in combat and involved in six 
invasions.  He asserted that he was injured in the 
Philippines and had a bullet removed from his neck.  

On VA hospitalization in September 1990, the veteran related 
that he had been hearing voices since the 1940's, after his 
separation from service.  It was noted that he had retired in 
1984, following the deaths of two workmen on his project.  It 
was reported that the veteran felt in some way that he was 
partially responsible for their deaths.  The pertinent 
diagnoses were alcohol dependence and schizoaffective 
disorder.  

VA outpatient treatment records disclose that the veteran 
reported in August 1991 that he had heard voices at night 
since he got out of service.  

On VA general medical examination in March 1992, there was a 
scar on the left neck area, which the veteran stated was 
secondary to a gunshot wound.  

Additional VA outpatient treatment records reflect the fact 
that the veteran stated in October 1991 that he had heard 
voices for many years, since he got out of service.  He 
related that he spent two years in combat.  He noted that he 
had flashbacks of the war.  The diagnosis was PTSD.  When he 
was seen the next month, the veteran reported that he saw the 
people who were killed, and that he relived the scenes of 
war.  The assessment was PTSD.  In July 1993, he stated that 
he heard the voices of friends who died in combat.  

On VA hospitalization in July 1993, the veteran reported that 
he had a diagnosis of PTSD secondary to his experiences in 
World War II.  The diagnosis was PTSD traits.  

Following a request by the VA, the veteran, in October 1996, 
furnished information concerning his claimed in-service 
stressors.  

The veteran was afforded a psychiatric examination by the VA 
in June 1997.  He stated that he was a combat engineer in 
service and that he had suffered a concussion injury when he 
was blown out of a foxhole.  He maintained that he woke up a 
few days later in a field hospital.  He reported that he 
started hearing voices shortly after his separation from 
service.  He maintained that he experienced flashbacks and 
exaggerated startle response.  He stated that he suffered a 
gunshot wound to the mouth in service.  He claimed that the 
bullet was later removed where it was lodged.  He added that 
he had suffered numerous head injuries over the years with 
loss of consciousness.  The Axis I diagnoses were PTSD and 
psychotic disorder, not otherwise specified, and alcohol 
dependence, in remission.  The Axis IV diagnosis was 
traumatic wartime experience during World War II.

The RO subsequently referred the veteran's claim to the 
Environmental Support Group (now known as the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR)).  By letter dated August 1997, USASCRUR replied 
and included with its report documents listing the combat 
activities of the veteran's unit.  Many combat incidents 
encountered by the veteran's division were listed, and it was 
noted that there were numerous casualties.  It was further 
stated that in order to provide research concerning specific 
combat incidents and casualties, the veteran had to provide 
more specific information, including the specific date, type 
and location of any incident, the names of any casualties, 
the unit designation to the company level and other units 
involved.  

In December 1998, the veteran reported that he had been a 
combat pilot in service, and that he saw extensive action.

In a letter dated January 1999, the RO requested that the 
veteran provide information concerning all treatment he had 
received for PTSD since service.  In addition, he was asked 
to furnish "as much detail as possible regarding the alleged 
incident in which two of your friends were killed in your 
foxhole.  You should provide specific details of the claimed 
stressful events during service..."  The veteran was advised 
that the information was necessary to obtain supportive 
evidence of the alleged stressful events and failure to 
respond may result in adverse action.  He was further 
informed that the evidence was needed within sixty days and 
that if it was not received, a decision would be made based 
on the evidence of record.  No response was received.

Analysis 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In adjudicating a well grounded claim for service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes, supra.

A review of the record confirms that the veteran's military 
occupational specialty was surveyor.  As such, there is no 
basis on which it may be concluded that he engaged in combat 
with the enemy.  

Since the service records fail to establish that the veteran 
engaged in combat with the enemy, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, corroborating evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
during service is required.  See West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, the Court has held that the requirement in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "[veteran's] testimony, by itself, cannot 
establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board acknowledges that VA treatment records reflect that 
the veteran has been diagnosed with PTSD.  In this regard, 
the Board points out that following the VA psychiatric 
examination in June 1997, the examiner attributed the 
veteran's PTSD to his experiences in service.  Clearly, 
however, this was predicated on the history furnished to the 
examiner by the veteran.  It is significant to point out that 
the veteran's accounts are not consistent with the available 
evidence of record.  He has variously argued that he was 
blown out of a foxhole, that he received a gunshot wound to 
the mouth during service and that a bullet was removed from 
his neck while he was in service.  While most service medical 
records are not of record, the separation examination is 
negative for any wound or injury.  Moreover, there is nothing 
on the separation examination which would lend credence to 
the veteran's allegations that he was wounded in the mouth or 
neck.  In this regard, the Board emphasizes that the 
discharge examination did not suggest any scar of the neck or 
abnormalities of the mouth.  Private medical records suggest 
that the veteran received a bullet wound to the mouth many 
years after service.  This tends to contradict the veteran's 
allegations regarding the in-service origin of any bullet 
wound.  

The Board also finds it significant that the veteran failed 
to respond to the recent request from the RO to furnish 
additional details concerning either any treatment he has 
received for PTSD or more specific information regarding the 
alleged in-service stressors.  In view of the fact that the 
veteran has not provided details which have been verified, as 
well as the inconsistencies in his accounts, which establish 
his lack of credibility, the descriptions of his in-service 
stressors are of extremely limited probative value.  Inasmuch 
as no supporting evidence has been added to the record 
regarding the alleged in-service stressors, the Board finds 
that an essential element required by 38 C.F.R. § 3.304(f) 
for the grant of service connection for PTSD is missing.  In 
the absence of evidence of combat service, and the absence of 
any confirming evidence of a stressor, service connection for 
PTSD is denied.  The conclusions of record to the effect that 
the veteran has PTSD are predicated on the veteran's 
description of the in-service traumas, for which no credible 
supporting evidence has been provided.  See Moreau, 9 Vet. 
App. at 396 (holding that credible supporting evidence of the 
existence of a stressor cannot consist solely of after-the-
fact medical nexus evidence).  As such, the Board is not 
required to accept the veteran's uncorroborated account of 
his claimed stressor(s) as a basis for substantiating his 
claim, notwithstanding mental health professions who accept 
as truthful the veteran's reported service history for 
purposes of treatment and diagnosis.  See Cohen, 10 Vet. 
App. at 142 (an opinion by a mental health professional based 
on a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor).  See also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 
Vet. App. 406 (1991).

As demonstrated by the evidence discussed above, the 
veteran's account of incidents occurring during service are 
not corroborated by the information of record and no credible 
evidence has otherwise been presented to support the 
occurrence of the in-service stressors.  An alleged link set 
forth by various examiners between the claimed stressor and 
service is not in and of itself sufficient to grant service 
connection for PTSD.  While in this case, medical evidence 
establishing a clear diagnosis of PTSD is present, credible 
supporting evidence demonstrating the existence of the 
claimed in-service stressor is not.  As such, the veteran's 
claim for service connection for PTSD therefore fails on the 
basis that all three elements required for such a showing 
under 38 C.F.R. § 3.304(f) have not been met, and the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

II.  Service Connection for Bilateral 
Hearing Loss

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a "claim must be 
accompanied by evidence."  Id. at 611.  As will be explained 
below, the veteran has not submitted competent evidence to 
support his claim for service connection.  Thus, the Board 
finds that his claim is not well grounded.  Accordingly, 
there is no duty to assist him in the development of his 
claim.



Factual background

The available service medical records are negative for 
complaints or findings pertaining to hearing loss.  A 
whispered voice hearing test on the discharge examination in 
December 1945 was 15/15, bilaterally.

The veteran was admitted to a private hospital in August 1967 
for unrelated complaints.  An ear, nose and throat evaluation 
was not remarkable.  

The veteran submitted claims for service connection for 
unrelated disabilities in January 1946 and January 1977.  

During a VA hospitalization beginning in February 1987, an 
examination revealed that the veteran had a fairly marked 
sensorineural hearing loss.  He was seen by an ear, nose and 
throat specialist, and that evaluation resulted in a 
diagnosis of otosclerosis.  

Additional medical records dated in the 1990's confirm that 
the veteran has a bilateral hearing loss.  

In 1999, the RO attempted to obtain treatment records from 
1946 from the VA facility where the veteran claimed he had 
been treated for a hearing loss shortly after service.  No 
medical records for hearing loss were found.

Analysis

Where a veteran served 90 days or more during a period of war 
and sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.    38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

As noted above, the available service medical records 
demonstrate that the veteran's hearing was normal at the time 
of the separation examination in December 1945.  The Board 
readily concedes that the whispered voice test which was 
conducted at that time is not as precise as an audiogram.  
The fact remains, however, that the Board must base its 
determination on the evidence of record which, in this case, 
fails to establish that the veteran had a hearing loss in 
service.  The initial clinical evidence of any hearing loss 
was when the veteran was hospitalized in early 1987 and a 
sensorineural hearing loss was documented.  

The only evidence in this case alleging that the veteran's 
current hearing loss is related to service consists of the 
veteran's statements in support of his own claim.  No 
competent medical evidence has been submitted which 
establishes that the veteran's bilateral hearing loss, which 
was first shown more than forty years after his discharge 
from service, is etiologically related to service.  The Court 
has held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, the veteran's lay assertions to the effect that he has 
a bilateral hearing loss which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  The Board concludes, 
therefore, that the veteran has not submitted a well-grounded 
claim of service connection for bilateral hearing loss.  

With respect to the veteran's allegations that he has had a 
hearing loss ever since he was blown out of a foxhole, even 
if 38 U.S.C.A. § 1154(b) is applicable, the veteran must 
still submit medical evidence that the hearing loss is 
related to the in-service incident.  Arms v. West, 12 Vet. 
App. 188 (1999).  Clearly, that aspect of the Caluza test has 
not been met.  



ORDER

Service connection for PTSD and bilateral hearing loss is 
denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals
 


